t c memo united_states tax_court frederic w mercer petitioner v commissioner of internal revenue respondent docket no filed date frederic w mercer pro_se donald e edwards for respondent memorandum opinion chiechi judge respondent determined the following deficiencies in and additions to petitioner's federal_income_tax richard mildren who has not been admitted to practice before this court appeared on behalf of petitioner based on mr mildren's representation that he possessed the requirements needed to be admitted to practice before this court we specially recognized him to represent petitioner at trial additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure the issues remaining for decision are is petitioner entitled to a net_operating_loss_deduction for each of the years at issue that is attributable to an alleged net_operating_loss_carryover from his taxable_year we hold that he is not is petitioner liable for each of the years at issue for the addition_to_tax under sec_6651 we hold that he is is petitioner liable for each of the years at issue for the addition_to_tax under sec_6654 we hold that he is some of the facts have been stipulated and are so found petitioner resided in laguna beach california at the time the petition was filed petitioner who used the cash_method_of_accounting for each all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure in the stipulation of facts in this case petitioner conceded all of the income determinations in the notice_of_deficiency notice for each of the years at issue except a determination described in the notice as a capital_gain loss adjustment in the amount of dollar_figure at trial petitioner presented no evidence and made no argument about that determination and we conclude that he does not dispute it of the years and failed to file a federal_income_tax return for any of those years although the record does not disclose the exact nature of his activities during the 1980's petitioner was involved in real_estate real_estate investments and real_estate securities petitioner has the burden to show that he is entitled to the net_operating_loss deductions that he is claiming and that he is not liable for the additions to tax determined under sec_6651 and sec_6654 rule a except for his general and conclusory testimony that he had a net_operating_loss of approximately dollar_figure for his taxable_year petitioner has presented no evidence to establish the income that he had and the expenses to which he is entitled for and consequently he has not shown that he had a net_operating_loss for that year petitioner presented no evidence and advanced no argument regarding the additions to tax determined in the notice on the record before us we find that petitioner has failed to show that he is entitled to the net_operating_loss deductions that he is claiming for the years at issue we further find that assuming arguendo that petitioner had established that he had a net_operating_loss for he has not shown that that loss was not fully utilized when it was carried back to each of the three years preceding as required by sec_172 or that he made an election to relinquish the carryback of that loss pursuant to sec_172 he has failed to establish error in respondent's determinations under sec_6651 and sec_6654 accordingly we reject petitioner's claim for net_operating_loss deductions for the years at issue and sustain respondent's determinations imposing the additions to tax under sec_6651 and sec_6654 for those years to reflect the foregoing decision will be entered for respondent
